Citation Nr: 1032240	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an increased rating for degenerative joint 
disease of the left knee, status post arthroscopy, currently 
rated 10 percent.

2.	Entitlement to total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran contends that he is entitled to increased ratings for 
his service-connected degenerative joint disease of the left 
knee, status post arthroscopy, effective August 7, 1998.  

The evidence of records includes various private and VA treatment 
records.  However, the Board notes that the last VA examination 
on the left knee was conducted over eight years ago in April 
2002.  The most recent treatment records of the left knee from 
April 2009 do not report adequate findings of limitation of 
motion, functional impairment, or symptoms of pain, instability, 
incoordination, or flare ups.  The Board finds it has no choice 
but to remand for an additional VA examination which thoroughly 
addresses the current severity and the functional limitation is 
caused by the Veteran's left knee disabilities.

Therefore, the Veteran should be afforded a VA examination to 
determine the current severity of his left knee disorder.  38 
C.F.R. § 3.159(c)(4) (2009); Green v. Derwinski, 1 Vet. App. 121 
(1991) (duty to assist may include conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one).  Where the 
record does not adequately reveal the current state of 
disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  Floyd v. Brown, 9 Vet. App. 88 (1996); Ardison v. 
Brown, 6 Vet. App. 405 (1994).

In addition, all outstanding private and VA treatment records 
should be requested and obtained if available.  The case is 
accordingly remanded to the RO so that the Veteran may be 
afforded a VA examination and so that the RO may obtain the 
Veteran's VA and private treatment records, if any, that were not 
previously considered.

Finally, the Court has held that when a determination on one 
issue could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined and VA 
is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to a 
TDIU requires consideration of the effect on employability of all 
service-connected disabilities. The determination regarding the 
remanded issue of increased evaluation for service connected left 
knee disorder could impact the Veteran's TDIU claim.  The Board 
therefore finds these issues to be inextricably intertwined.  
Thus, adjudication of the TDIU claim will be held in abeyance 
pending further development of the Veteran's increased rating 
claim.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA medical 
treatment records and should ask the 
Veteran about the existence of any 
outstanding private treatment records.  
All efforts to obtain the records must be 
documented in the claims folder.

2.	Schedule the Veteran for a VA examination 
to determine the current level of 
disability due to his service-connected 
degenerative joint disease of the left 
knee, status post arthroscopy.  The 
examiner should review the claims folder 
and should note that review in the report.  
The examiner should set forth all 
orthopedic and muscular symptomatology 
associated with the Veteran's left lower 
knee disability, including any loss of 
range of motion during flare-ups, and any 
instability.  The examiner should also 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, or incoordination 
associated with the right knee.  If pain 
on motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  Finally, the examiner should 
indicate whether the Veteran has been 
hospitalized because of his left lower 
knee disability in the past, and if so, 
the examiner should indicate the frequency 
of hospitalization.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the Veteran 
is unable to secure or follow a 
substantially gainful occupation solely by 
reason of his service-connected 
disabilities (right knee disability, left 
knee disability, right ankle disability, 
and hemorrhoids).

3.	Then, readjudicate the claims.  If any 
decision is adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


